DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate, wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite, and wherein the discontinuous fibers comprise carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa as recited in claim 1.
	Additionally, Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate, wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite, and wherein the discontinuous fibers have an anisotropic diamagnetic response to a magnetic field as recited in claim 163.
	Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate, wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite, and have an anisotropic diamagnetic response in response to a magnetic field, and wherein the composite further comprises a binder binding the substrate and the plurality of discontinuous fibers as recited in claim 181.
	The closest prior art, Brady et al., U.S. Pre Grant Publication 2017/0182700, teaches consolidating polyamide 6 resin with discontinuous carbon fibers having a carbon fiber content of 90 wt% and tensile modulus of 224.5 GPa and present in the amount of 14 vol% [see Example 3 and Table 4].  Brady fails to teach the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite and wherein the carbon fibers have a carbon content greater than 94%.  Also, Brady fails to teach or suggest that the discontinuous fibers have an anisotropic diamagnetic response to a magnetic field.

	In summary, claims 1-2, 6, 8, 14, 17, 19-25, 29-30, 35, 163-176, 178-189, 191-195 and 197-198 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786